

EXHIBIT 10.2


ATLAS FINANCIAL HOLDINGS, INC.




This Agreement (the “Agreement”) constitutes the terms of employment between
[NAME] (the “Executive”) and Atlas Financial Holdings, Inc. and/or one of its
subsidiaries (“Company”). This Agreement applies to the period of employment
from January 1, 2011 through December 31, 2012 (the “Initial Period”) and to the
period commencing on January 1, 2013 (the “Subsequent Period”).


EMPLOYMENT


Duties
As assigned by the [CEO/BOARD OF DIRECTORS] from time to time, and commensurate
with such duties as might be assigned to any officer or exempt employee of
Company. Executive’s performance objectives “Goals” for the current year will be
set forth on or before February 15th of such year. Beginning in 2012, the level
at which Executive achieved the Goals set forth for the prior fiscal year “Goal
Achievement Ratio” will be determined by the CEO, and confirmed by the Board of
Directors, as a percentage of the Goals established for the prior year. For
clarity, if by the end of 2001, Executive accomplished 95% of the Goals
established for 2011, Executives Goal Achievement Ratio would be 95%.



Reporting
Executive will report directly to the [CEO/BOARD OF DIRECTORS].



Commencement Date
The first date of the Initial Period.



Term
There is no specified term associated with the Executive’s employment with
Company, and the parties hereto understand that the Executive’s employment is
“at-will.” The Executive’s employment may be terminated by either party at any
time, and, other than the severance and post-termination obligations described
herein, this Agreement shall terminate along with the Executive’s employment.



This Agreement shall terminate (i) immediately and automatically upon the
Executive’s death or (ii) thirty (30) days after the Board of Directors’ good
faith determination that the Executive has become disabled to such an extent
that the Board believes he no longer can carry out his duties; in either case,
no severance, COBRA, or other payments are due under this Agreement.


COMPENSATION AND
BENEFITS    


Annual Base Salary
$[X] (the “Base Salary”).



Initial Period
Fiscal years 2011 and 2012 constitute the “Year 1” and “Year 2”, respectively,
of the “Initial Bonus Period”. During each of these first two fiscal years,
provided that after taking the expense related to all executive




--------------------------------------------------------------------------------



bonuses into consideration Company generates a positive GAAP pre-tax profit, the
Executive shall be eligible for an annual bonus equal to 50% “Bonus Factor”
multiplied by the sum of ([Executive’s Base Salary for the year under review]
multiplied by [Executive’s Goal Achievement Ratio for the year under review]).
If during the year under review, after taking the expense related to all
executive bonuses into consideration Company’s GAAP pre-tax profit exceeds by
more than 15% the target set forth on page 19 of the final Offering Memorandum
as provided to the TSX in connection with Company’s Q4 2010 Filing Statement,
the Bonus Factor for that year will be increased to 75%. If Company does not
generate a positive GAAP pre-tax profit in a given year, any bonus for that year
would be at the sole discretion of the Company Board of Directors.


As soon as practicable after the 2012 budget has been set (but in any case
before January 31, 2012), Company will set forth a bonus plan for 2012 that will
depend on two criteria: (a) actual performance compared to performance
objectives for the Executive and (b) growth in book value or achieved return on
average shareholders’ equity.
Annual
Subsequent Periods
For fiscal years beginning after December 31, 2012 “Annual Subsequent Periods”,
Company will (a) complete a budget before the beginning of such fiscal year, (b)
establish performance objectives for the executive, (c) evaluate growth in book
value or achieved returns on average equity financial goals for appropriateness,
and (d) set an Annual Bonus plan for such fiscal year based on these criteria.

Bonus Determination
and Payment
The final determination of the Executive’s bonus for any fiscal year will be
made by the Board of Directors based on the criteria set forth herein and taking
into account the recommendations of Company’s Chief Executive Officer and of its
Compensation Committee, and will consider all aspects of the Executive’s and
Company’s performance. Such bonus shall be paid in cash not later than 30 days
following the filing of Company’s public GAAP financial statements for the
calendar year for which the Executive is eligible for a Bonus.

Stock-Based
Compensation
Company believes that companies of the size and nature of Company should
consider instituting Stock-Based Compensation for senior executives. During the
Subsequent Term, the Board of Directors shall consider, at least once each
fiscal year, if a Stock-Based Compensation plan should be implemented (or if
such a plan exists, if it should be modified). There is no assurance, however,
that Company will institute a Stock-Based Compensation plan nor any assurance
that an award will be made to the Executive.



Employee Benefits
The Executive shall be entitled to participate in such employee benefit plans as
the Company Board of Directors shall approve. Such plans may include
defined-contribution retirement plans, paid vacation and sick days/paid time
off, short-term disability plans, or such other plans as may be offered from
time to time.

Expenses and



--------------------------------------------------------------------------------



Indemnification
Company will reimburse the Executive for out-of-pocket expenses incurred in the
furtherance of Company’s business according to Company’s established employee
business expense policies and practices.



Company will maintain directors and officers’ liability insurance in amounts as
determined by the Board of Directors, and the Executive shall be covered under
such insurance to the same extent as any Company Director or other Company
senior executive.


Severance
Subject to the last paragraph in this Section, in the event the Executive is
terminated by Company without Cause, the Executive shall be entitled to the
following severance payments:



During Year 1 of the Initial Period: First, a continuation of Base Salary for 24
months, paid according to Company’s then-current practices for periodic payment
of its other employees’ salaries,


Second, an amount equal to 100% of annual Base Salary, paid as a lump-sum, such
amount hereby acknowledged by the Executive to be “bonus amounts”, and


Third, a continuation of employee health benefits that are covered under COBRA
(“COBRA Benefits”) for the duration of the period during which Executive
receives continued Base Salary (or the maximum period of time allowed by law,
whichever is shorter), with the cost of such continuation of COBRA Benefits paid
100% by Company.


During Year 2 of the Initial Period: First, a continuation of Base Salary for 24
months, paid according to Company’s then-current practices for periodic payment
of its other employees’ salaries,


Second, an amount equal to 50% of annual Base Salary, paid as a lump-sum, such
amount hereby acknowledged by the Executive to be “bonus amounts”, and


Third, a continuation of employee health benefits that are covered under COBRA
(“COBRA Benefits”) for the duration of the period during which Executive
receives continued Base Salary (or the maximum period of time allowed by law,
whichever is shorter), with the cost of such continuation of COBRA Benefits paid
100% by Company.


During the Subsequent Term: First, a continuation of Base Salary for 12 months,
paid according to Company’s then-current practices for periodic payment of its
other employees’ salaries,


Second, an amount equal to the Executive’s most recently awarded



--------------------------------------------------------------------------------



Bonus, paid as a lump-sum, such amount hereby acknowledged by the Executive to
be “bonus amounts”, and


Third, a continuation of employee health benefits that are covered under COBRA
(“COBRA Benefits”) for the duration of the period during which Executive
receives continued Base Salary (or the maximum period of time allowed by law,
whichever is shorter), with the cost of such continuation of COBRA Benefits paid
100% by Company.




During either the Initial or Subsequent Periods after a Change of Control:
Should (i) Company undergo a Change of Control as defined below and (ii) the
Executive continue in employment with Company (or its successor) for at least
180 calendar days, the Executive may terminate his employment at will and will
be entitled to the severance benefits that would be in effect had Company
terminated the Executive without Cause.


“Change of Control” means (i) the acquisition by any individual, entity, or
group of beneficial ownership of more than 50% of the combined voting power of
the then outstanding common stock of Company or (ii) the closing of a sale or
other conveyance of all or substantially all of the assets of Company, or (iii)
the effective time of any merger, consolidation, or other business combination
of Company which has the effect of that a person or group (who are not persons
who immediately prior to such transaction held Company’s voting common stock)
obtain, directly or indirectly, voting power or beneficial ownership of more
than 50% of the combined voting power of Company’s common stock.


In all instances, the foregoing continuation of Base Salary and COBRA benefits
shall cease on the first of the month immediately following the date on which
the Executive becomes employed (including as a consultant performing
substantially the same duties as an employee) at a new annual rate of pay of (or
greater than) the Executive’s Base Salary at the time of termination, or, if the
new annual rate of pay is less, the Base Salary benefit shall be reduced such
that the Base Salary continuation benefit equals (on an annual basis) the
difference between the new annual rate of pay and the Executive’s Base Salary.


Definition of Cause
For purposes of this Agreement, “Cause” shall mean (1) the Executive’s continued
failure, neglect or refusal to perform his duties and responsibilities as
established by the CEO after having received notice of such failure, neglect or
refusal by Company; (ii) any act of the Executive that has the intended effect
of injuring the reputation or business of Company or its affiliates in any
material respect; (iii) the Executive is indicted for, pleads nolo contendere
to, or is convicted of a felony, or other crime involving theft,




--------------------------------------------------------------------------------



fraud, dishonesty or moral turpitude, (iv) the Executive commits any material
breach of Company’s code of ethics or other rule, policy or regulation; or (v)
the Executive breaches any other material term of this Agreement which breach
has not been cured by the Executive within 20 days following written notice
delivered by Company.


RESTRICTIVE
COVENANTS


Confidentiality
During the period of the Executive’s employment with Company and at all times
thereafter, the Executive agrees that he will not divulge to anyone (other than
Company or its affiliates or any persons employed or designated by Company or
its affiliates or to the extent applicable, the Executive’s financial or legal
advisors) any confidential information, knowledge, information and materials
that constitute trade secrets or other intellectual property or proprietary
material of Company or any of its affiliates, as well as any information of a
confidential nature obtained from customers, clients or other third parties,
including, without limitation, all types of trade secrets and confidential
commercial information (the “Confidential Information”). Upon his termination,
the Executive further agrees not to disclose, publish or make use of any
Confidential Information without the prior written consent of Company; provided,
however, that the Executive may disclose any such information if required by a
court order or other similar request. Nothing herein shall preclude the
Executive from consulting with tax advisors or disclosing the tax treatment or
tax structure of this Agreement to the extent necessary or as required by the
Internal Revenue Service or its agents. Confidential Information does not
include any information that becomes public by any means other than a breach by
the Executive of this Agreement or is rightfully disclosed to the Executive by a
third party without restriction and not in violation of any duty of
confidentiality owed to Company or any affiliate.



Non-Solicitation
By and in consideration of the substantial compensation and benefits to be
provided by Company hereunder and further in consideration of the Executive’s
exposure to the proprietary and confidential information of Company and its
affiliates, the Executive agrees, (a) in the event he is terminated by Company
without Cause and receives the severance benefits described in this Agreement,
for two years after such termination; or (b) in the event (i) he terminates his
service or (ii) he is terminated by Company for Cause, for one year after such
termination, that he shall not without the express prior written approval of
Company (i) directly or indirectly, in one or a series of transactions, recruit,
solicit or otherwise induce or influence any director, officer, employee, agent,
customer or policyholder that has a business relationship with Company (or had a
business relationship with Company within the six-month period preceding the
date of the Executive’s termination) to discontinue, reduce or modify such
employment, agency or business relationship with Company, or (ii) employ or seek
to employ, or cause any other person to employ or seek to employ, any person or
agent who is then (or was at any time within the six-month period prior to the
date of




--------------------------------------------------------------------------------



Executive’s termination) employed or retained by Company, provided that
employing or seeking to employ a director, officer, or employee of Company who
has been terminated by Company shall not constitute a violation of this
Non-Solicitation provision.


If a court of competent jurisdiction finds this provision concerning
Nonsolicitation, or any of its restrictions, to be ambiguous, unenforceable
and/or invalid, the Executive and Company agree that such court shall (i) in the
case of ambiguity, read such provision as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law for the protection of Company’s business interests; and (ii) in
the case of unenforceability or invalidity, eliminate such enforceable or
invalid provisions from this Agreement to the extent necessary to permit the
remaining provisions to be enforced to the maximum extent permitted for the
protection of Company’s business interests.


The Executive acknowledges that it may be impossible to assess the monetary
damages incurred by his violation of the Nonsolicitation provision, or any of
its terms, and that any threatened or actual violation or breach of the
Nonsolicitation provision, or any of its terms, will constitute immediate and
irreparable injury to Company. The Executive expressly agrees that in addition
to any and all other damages and remedies available to Company as a result of
the Executive’s breach of the Non-solicitation provision, Company shall be
entitled to seek an injunction restraining the Executive from violating or
breaching this Nonsolicitation provision or any of its terms.
OTHER
PROVISIONS


Complete Agreement
This Agreement shall be effective from and after January 1, 2010 and sets forth
the entire and final agreement and understanding of Company and the Executive
and contains all of the agreements made between them with respect to the subject
matter hereof. As of January 1, 2010, this Agreement shall constitute the entire
agreement with respect to the Executive’s employment, superseding all prior oral
or written understandings, negotiations, representations or agreements relating
thereto. No change or modification of this Agreement shall be valid unless in
writing and executed by Company and the Executive.



Governing Law and    
Venue
This Agreement shall at all times be governed by and construed,

interpreted and enforced in accordance with the laws of the State of Illinois
without giving effect to its choice of law rules. The parties agree that the
courts of the State of Illinois shall have jurisdiction over all disputes that
arise under this Agreement or otherwise relate to the employment or termination
of employment of the Executive by Company.


Survival
Upon any termination of the Executive’s employment, this Agreement shall
likewise terminate, however, the relevant provisions of this Agreement shall




--------------------------------------------------------------------------------



survive to the extent necessary to give effect to such provisions.


IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date first set forth above.
ATLAS FINANCIAL HOLDINGS, INC.




By:                         
                        




                                                
EXECUTIVE

